—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered April 28, 1997, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The assailants were never apprehended or otherwise identified and in the absence of evidence of a provable claim that the *55assailants were intruders and, accordingly, that they could not have gained access to the premises but for defendant’s negligent maintenance of the front door lock, the grant of defendant’s motion for summary judgment was proper (Burgos v Aqueduct Realty Corp., 245 AD2d 221; Gomez v New York City Hous. Auth., 249 AD2d 175; cf., Naranjo v New York City Hous. Auth., 247 AD2d 246). Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.